Citation Nr: 0203065	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  00-03 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to August 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 RO decision which denied service 
connection for bilateral hearing loss.  In March 2001, the 
Board remanded this issue to the RO for additional 
development.


FINDING OF FACT

The veteran currently does not have a hearing loss disability 
of either ear.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307. 3.309, 
3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  BACKGROUND

The veteran served on active duty from May 1975 to August 
1979.  Her service medical records show periodic hearing 
evaluations, and persistent hearing loss was not shown.  At 
the service separation examination in August 1979, her ears 
were noted to be normal.  Audiological testing showed decibel 
levels in the right ear of 15, 10, 5, 10, and 10 for the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz.  Decibel 
levels for the left ear at the same frequencies were 15, 10, 
15, 15, and 20.  On an accompanying medical history form, the 
veteran denied a history of hearing loss.  Although the 
service medical records show periodic treatment for otitis 
media and externa in the left ear, the service records show 
no chronic hearing loss.  

In April 1999 the veteran submitted an application for 
service connection for bilateral hearing loss.  She did not 
indicate any post-service treatment for this condition.  In 
letters dated in April 2001 and July 2001, the RO requested 
that the veteran identify all treatment records pertaining to 
her hearing loss, but she did not respond.

VA outpatient treatment records for the period from January 
2000 to September 2001 contain no references to complaints or 
findings of hearing loss.  

The only post-service medical evidence addressing the 
appellant's hearing are VA audiological and ear examinations 
dated in May 2001.  The audiological examination noted 
decibel levels of 0, -5, 0, -5, and 0 for the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz, in the right ear, and 
a Maryland CNC speech discrimination score of 100 percent.  
The decibel levels for the left ear at the same frequencies 
were 5, 10, 5, 5, and 20, and speech discrimination was 96 
percent.  The examiner noted that the appellant's hearing was 
within normal limits with mild to moderate hearing loss on 
the left at the 6000 and 8000 Hertz.  The ear examiner found 
no clinically detectable hearing loss.

II.  ANALYSIS

Through correspondence, the statement of the case, and 
supplemental statements of the case, the veteran has been 
notified of the evidence necessary to substantiate her claim 
for service connection for bilateral hearing loss.  She has 
not identified additional relevant evidence that has not 
already been obtained, and she has been afforded a VA 
examination.  The Board finds that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the 
related VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29. 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be rebuttably presumed for 
certain chronic diseases, including sensorineural hearing 
loss, which are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For impaired hearing to be considered a disability for VA 
purposes, the claimant must have a decibel level of 40 or 
greater in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz, or a decibel level of 26 or greater for at least 
three of the above noted frequencies, or a speech recognition 
score under the Maryland CNC Test of less than 94 percent.  
38 C.F.R. § 3.385.  

In the present case, there is no medical evidence that the 
veteran had chronic hearing loss of either ear during her 
1975-1979 active duty, within the presumptive year after 
service, or at any time since then.  Most importantly, the 
latest audiological test results at the 2001 VA examination 
demonstrate that she does not have a current hearing loss 
disability of either ear under the standards of 38 C.F.R. 
§ 3.385.  Ledford v. Derwinski, 3 Vet.App. 87 (1992).  The 
current presence of a claimed disability is one of the 
essential requirements for service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  As the veteran does not 
currently have a hearing loss disability of either ear under 
the standards of 38 C.F.R. § 3.385, there is no disability 
for which service connection may be granted.  

The preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

